                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

TREMAIN VERNON JONES,

                      Plaintiff,                   Case No. 2:18-cv-74
v.                                                 Honorable Robert J. Jonker
TRINITY FOOD SERVICE GROUP et al.,

                      Defendants.
____________________________/

                                          OPINION

              This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim against

Defendants Trinity Food Service Group, the Michigan Office of Administrative Hearings and

Rules, the MDOC, Corizon Medical Health Care, Inc., Horton, Thompson, Isard, Bennett, Hazen,

Marra, Clegg, LaCrosse, Stain, Butler, Lamb, O’Brien, Newton, Covert, Batho, Henderson,

Bricco, Russell, Sanderson, Gugin, Bigger, and Eicher.
                                            Discussion

               I.     Factual Allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Chippewa Correctional Facility (URF) in Kincheloe, Chippewa County, Michigan.

The events about which he complains occurred at that facility. Plaintiff sues Trinity Food Service

Group, the Michigan Office of Administrative Hearings and Rules, the Michigan Department of

Corrections, Corizon Medical Health Care Services, Inc., Bienvenido Canlas, Connie Horton, Amy

MacDowell, K. Garlinghouse, S. Thompson, D. Isard, Peter Hubbard, R. Bennett, C. Hazen, N.

Marra, C. Clegg, Michael LaCrosse, Beth Stain, E. Ormsbee, Brad Butler, Patricia Lamb, Sheila

E. O’Brien, C. Newton, Robert R. Hansen, E. DeWitt, Gerald Coverty, J. Carruth, R. Batho, W.

Henderson, P. Landreville, K. Chancey, M. LaPonsie, D. Bricco, D. Riesener, Richard D. Russell,

A. Sanderson, G. Gugin, K. Bigger, T. Eicher, N. Gronda, J. Simpson, and A. Taylor.

               In his complaint, Plaintiff alleges that he is a prisoner who has been diagnosed with

epilepsy, arthritis, carpel tunnel syndrome, diabetes, and hypertension. Plaintiff was transferred

from the Baraga Maximum Correctional Facility (AMF) to URF on June 12, 2017, and was seen

by the Security Classification Committee (SCC) shortly after his arrival. The next day, Plaintiff

was instructed to go to the school building and get his property. Plaintiff states that Defendant

Hansen was inspecting his property and came across Plaintiff’s food items, which had been

purchased at AMF. Defendant Hansen refused to allow Plaintiff to take his food items, stating that

he was going to give the items to his co-worker. Plaintiff protested and Defendant Hansen

responded by stating, “So listen Jones, you’re not leaving here with all of your property, so you

might as well give me those items and I’ll only confiscate your beard trimmers. None of you

people leave my property room with all of your property.” (Compl., EFC No. 1, PageID.24.)



                                                 2
When Plaintiff continued to protest, Defendant Hansen stated that Plaintiff was not going to get

any of his property. Defendant Hansen ordered Plaintiff to return to his housing unit.

               Plaintiff continued to stand frozen while Defendant Hansen went through his

property. At some point, Defendant Hansen discovered legal documents regarding suits Plaintiff

had filed against the warden at another prison. Defendant Hansen stated, “Oh shit Jones, don’t tell

me you’re a legal writer, cause I cannot stand you f****rs! Nope, you won’t be filing lawsuits

here at URF against staff here with this typewriter. Yeah, you might as well go on back to your

unit cause you definitely ain’t got nothing coming now.” (Id., PageID.25.) When Plaintiff

attempted to leave, his way was blocked by six large prison guards. Defendant Hansen continued

to confiscate Plaintiff’s property despite Plaintiff’s statement that he had receipts for everything.

Defendant Hansen told Plaintiff that his property now belonged to Defendant Hansen, and that

there was nothing that Plaintiff could do about it.

               Plaintiff later complained to Defendants LaCrosse and Henderson, who told

Plaintiff:

        Well, yeah, here at URF, that’s what Hansen does, he takes property from you guys
        and he’s pretty thorough with how he takes property from prisoners. Most likely
        you’re gonna have a hearing for anything that he took from you. Not that you’re
        gonna get any of it back, but you will have a hearing in accordance with policy.

(Id., PageID.26.) Plaintiff filed a complaint with the Michigan Attorney General and sent an email

to Attorney Daniel Manville, who is the Director of the Michigan State University College of Law

Civil Rights Law Clinic. Attorney Manville responded to the email and asked Plaintiff to provide

him with the names and prisoner ID numbers of other prisoners that had similar incidents with

Defendant Hansen.

               On June 22, 2017, after Defendant Hansen found out that Plaintiff had filed a

grievance on him, he wrote four false tickets on Plaintiff regarding the seized property. On June


                                                 3
26, 2017, Defendant Durant asked Plaintiff if he wanted to provide a statement with regard to one

of the misconduct tickets. Plaintiff told Defendant Durant that he had a problem with stuttering

and that he had already written his statement out. Defendant Durant grabbed Plaintiff’s legal folder

and saw that Plaintiff had a letter from Attorney Manville. Defendant Durant asked Plaintiff about

the letter. Defendant Durant then phoned Attorney Manville and asked why he was representing

Plaintiff over a typewriter. Attorney Manville did not respond and hung up on Defendant Durant.

Defendant Durant then stated to Plaintiff:

       In all of my years working for the department, never, ever, had I seen a prisoner
       retain an attorney over a ticket. Are you as slow as you are stupid son? Do you
       know where you’re at? Whatever Hansen wrote on you, you’re gonna be found
       guilty, it’s just that simple. But what I am required to do is ensure that this person
       is a real attorney because you people have got 24 hours a day to figure out how to
       get over on staff and now I have to tell the hearing officer this information.

(Id,. 1, PageID.29.) Defendant Durant then began writing notes on the letter from Attorney

Manville and told Plaintiff to return to his housing unit. Plaintiff complied and wrote a grievance

on Defendant Durant.

               A few days later, Defendant Hubbard told Plaintiff that his grievance on Defendant

Durant was being denied and that Defendant Durant could do whatever he wanted because Plaintiff

was a criminal. Defendant Durant also said that if Plaintiff wrote another grievance on staff,

criminal charges would be filed against him. Plaintiff asked Defendant Durant to look at his

exhibits, which proved that he lawfully possessed his items. Defendant Durant took Plaintiff’s

witness statement requests, but not before he made fun of Plaintiff’s stuttering.

               On July 2, 2017, Plaintiff asked Defendants Horton and Isard for assistance in

getting his property returned; they told him to talk to Defendant Hubbard. Defendant Hubbard

told Plaintiff that he had better things to do than respond to Plaintiff’s letter regarding the

confiscated property. Sometime in July, Plaintiff was called to the annex to speak to Defendant


                                                 4
Bigger about a grievance he had filed. Defendant Bigger stated, “Jones, you’re such a goof, why

didn’t you just give Hansen the food and we wouldn’t even be here right now, would we, huh?”

Defendant Bigger denied the grievance at step I.

               On July 5, 2017, Plaintiff had a hearing on one of his misconduct tickets with

Defendant O’Brien, who berated Plaintiff for contacting an attorney and told him that he had

“nothing coming.” Plaintiff begged Defendant O’Brien to look at a previous hearing record, which

showed that he lawfully possessed the confiscated typewriter. Defendant O’Brien verbally

attacked Plaintiff for contacting an attorney, told him he was stupid, and ordered that his property

be destroyed. Plaintiff was sentenced to 30 days’ toplock.

               Approximately one week later, Defendant McCollum spoke with Plaintiff about the

grievance he filed on Defendant Durant. Defendant McCollum told Plaintiff that Defendant

Durant had done nothing wrong in calling Plaintiff’s attorney. Defendant McCollum stated:

       The mere fact that it appears that you’ve retained an attorney for a ticket is mind
       blowing. Here at this facility, Hansen takes property from you guys every single
       day, and not one of those prisoners went out and hired an attorney to represent them
       at their administrative hearing. I am gonna deny your [administrative grievance]
       Jones as I don’t find any wrong doing on the part of staff. What you should have
       done instead of hiring an attorney over this bullshit typewriter incident, maybe you
       should have hired him to get you a speech therapist or some type of speech
       specialist because you’re retarded, slow and stupid as hell if you ask me.

(ECF No. 1, PageID.32.) Plaintiff appealed the decision and order of Defendant O’Brien to

Defendant Russell. Defendant Russell denied Plaintiff’s appeal, stating that the hearing was in

accordance with prison rules and policy.

               On October 23, 2017, Plaintiff submitted a medical kite complaining of suffering

from diarrhea, vomiting, nausea, cramping, pain, discomfort, and migraine headaches for a period

of three and a half weeks. On October 27, 2017, Defendant Covert called Plaintiff to health care




                                                 5
where he was examined and received Imodium and adult diapers. Plaintiff was placed on the list

to see the doctor.

               On December 4, 2017, Plaintiff was examined by Defendant Canlas, who told

Plaintiff that he would have to undergo testing to determine what was causing his symptoms.

Approximately one week later, Plaintiff provided Defendant Covert with urine, blood, and fecal

specimens. As a result of the lab tests, Defendant Canlas diagnosed Plaintiff as having “B.C.” and

salmonella from eating contaminated food. Defendant Canlas asked Plaintiff if he was allergic to

any medications, and Plaintiff stated that he was allergic to Penicillin, Sulfa, and Cleocin.

Defendant Canlas prescribed Plaintiff a 10 day course of Clindamycin, stating:

       Listen, I’m gonna need for you to take the medication that I’m prescribing you for
       only 10 days, you should be fine, and should not have any complications or nothing
       from that short of a period of time. Besides, most of the B.C. and Sal have already
       left your system right now. I am just making sure that all of the parasites are gone,
       and that you’re healthy again, alright!

(ECF No. 1, PageID.34.)

               Following his appointment with Defendant Canlas, Plaintiff went to the chow hall

and told Defendant Sanderson that he had contracted parasitic illnesses from the food. Plaintiff

asked Defendant Sanderson to look into the food storage practices. Defendant Sanderson appeared

to be completely disinterested and said that no one else had complained about the food, but that

she would pass his concerns on to her supervisor, Defendant Gugin. Plaintiff filed a grievance on

Defendant Sanderson.

               On December 12, 2017, Plaintiff woke up with itching over his entire body.

Plaintiff asked Defendant Riesener for a health care kite, but Defendant Riesener was busy eating

and told Plaintiff that he would put kites out in the tray later. Later in the shift, Plaintiff again

requested a kite and Defendant Riesener said he would put some out before he went home for the

day. Defendant Riesener did not put any kites in the tray prior to the end of his shift, so Plaintiff
                                                 6
asked second shift officers Landreville and Carruth to send him to health care, but they refused.

Defendant Newton observed the exchange, but did nothing to help Plaintiff.

               At the beginning of third shift, Plaintiff asked Defendant LaPonsie to send him to

health care and showed him that he was covered with hives. Defendant LaPonsie told Plaintiff to

return to his cell because there was only one nurse working third shift and she was not going to

come see Plaintiff for a rash. Defendant LaPonsie repeatedly told Plaintiff to return in ten minutes

and he would call “Amy” [MacDowell] for him. By 11:30 pm, Plaintiff realized that Defendant

LaPonsie was not going to call Defendant Amy [MacDowell] for him, so he asked Defendant

DeWitt to call Defendant Amy [MacDowell] for him. Defendant DeWitt ignored Plaintiff, so

Plaintiff decided to go to the URF West Clinic himself. When he put on his jacket, Defendant

LaPonsie asked Plaintiff where he was going and Plaintiff stated that he was going to the clinic.

Defendant LaPonsie then phoned Defendant MacDowell and handed Plaintiff the phone receiver.

Defendant MacDowell refused to see Plaintiff that night, but stated that she would schedule him

to be seen in the morning. Plaintiff begged Defendant MacDowell to see him, stating that he could

not breathe. Defendant MacDowell said she would schedule him to see Defendant Canlas and

hung up the phone.

               Plaintiff disregarded the orders to return to his cell and went to the URF West

Clinic. Once inside, Defendant McDonald told Plaintiff that he could have been shot by the

perimeter vehicle officers and could be given a ticket. Plaintiff told Defendant McDonald that he

could not breathe and needed immediate assistance. Seconds later, Defendant MacDowell arrived.

Defendant MacDowell initially told Plaintiff that he seemed ok, but when he showed her his hives,

she became serious. Defendant MacDowell took Plaintiff’s information and phoned the hospital.

Plaintiff heard Defendant MacDowell tell the hospital that Plaintiff was having an allergic reaction



                                                 7
to the Clindamycin, that he was covered in hives, and that his airway was completely restricted.

The hospital instructed her to have Plaintiff taken to the hospital immediately. Plaintiff then lost

consciousness.

                 Plaintiff awoke in the hospital and was told that if he had not gotten medical

assistance when he did, he would not be alive. Plaintiff was given high doses of steroids and

antihistamines. On December 13, 2017, Plaintiff was seen at the URF West Clinic at the prison,

where C Corpe, R.N., gave him oral Benadryl and Prednisone to be taken daily until gone. Plaintiff

filed a grievance over the delay in treatment for his allergic reaction. Later that morning, Plaintiff

spoke with Defendant Newton about his fear that he would be retaliated against because of the

grievance. Defendant Newton told Plaintiff that he was going to have to talk to Defendants

Ormsbee, Hazen, Henderson, Bigger, Bennett, Marra, Thompson, Isard, Hubbard, and maybe even

Horton. Defendant Newton stated that he did not believe that staff would retaliate against him

because Plaintiff had a legitimate issue that needed to be addressed.

                 At the beginning of second shift, Plaintiff entered his housing unit and was stopped

by Defendant Landreville, who asked Plaintiff why he had gone to the hospital. Plaintiff told him

that he had an allergic reaction and almost died as a result of the indifference of Defendants

Landreville, Carruth, LaPonsie, and DeWitt. Defendant Landreville stated:

       Yeah, that sounds pretty fucked up Jones that shit happened to you, but you people
       tell us lies in here each and every day, how in the hell are we supposed to know
       when one of ya is really in bad shape. I’m not a doctor, I don’t know what to do
       for you in that sense. My job simply is to enforce the rules, and if one of these
       bastards starts stabbing the shit outta you, to pull out my tazer and taze his ass
       hopefully before he kills you and that’s it, nothing more. I don’t care about none
       of you people and whatever you’ve got going on with your medical shit is solely
       between you and medical, not me. You got it? Walk away from my desk now.

(ECF No. 1, PageID.40.) Defendant Clegg observed the exchange and said nothing.




                                                  8
               Plaintiff subsequently complained about staff retaliation to Defendant Ormsbee,

who told Plaintiff that he could not request protection from staff. Defendant Ormsbee threatened

Plaintiff with a false misconduct ticket and Plaintiff returned to his cell. Plaintiff alleges that

unbeknownst to him at the time, Defendant Ormsbee ordered Defendant Chancey to teach him a

lesson about filing grievances on staff. Defendant Chancey conducted a retaliatory shake down of

Plaintiff’s cell, destroying pictures and legal papers belonging to Plaintiff. Defendant Chancey

also took one of Plaintiff’s albums and opened it to pages showing pictures of Plaintiff’s daughter

and cousins. Defendant Chancey then placed the open album on the bunk of a prisoner who had

been convicted of raping his own children.

               Approximately ten minutes later, Defendant Chancey and six other prison guards

handcuffed Plaintiff and took him to segregation. Plaintiff was placed in a shower stall and was

subjected to a full body cavity search. Plaintiff was ordered to provide a urine specimen within

one hour. Plaintiff passed the urine test and was left in the shower stall for the next hour. At this

point, Defendant Ormsbee came to review Plaintiff on ten false misconduct tickets written by

Defendant Chancey for substance abuse and possession of dangerous contraband.                 When

Defendant Ormsbee asked Plaintiff how he wanted to plead, Plaintiff asked for his attorney.

Plaintiff refused to sign the tickets. When Defendant Ormsbee was leaving, he told Plaintiff that

he had better get comfortable in segregation because he was sure that the inspector, Defendant

Hubbard, would be working closely with the Michigan State Police to seek felony charges against

Plaintiff. Defendant Ormsbee then asked Plaintiff if he still thought that filing grievances had been

worth it.

               The next morning, at approximately 3:39 a.m., Plaintiff was awakened by a

segregation officer, who told him that all the tickets against him had been pulled and that he was



                                                 9
being released from segregation. Plaintiff was subsequently returned to his housing unit. Later

that morning, prisoner Darius told Plaintiff that when Defendant Hansen confiscated Plaintiff’s

typewriter, he took parts off it and gave them to prisoner Darius to repair his typewriter. Prisoner

Ronald then told Plaintiff that Defendant Hansen was being sued in federal court for taking

property from other prisoners in the same manner that he had taken Plaintiff’s property.

               When Plaintiff was interviewed on his grievance against Defendant Hansen,

Defendant Bigger told Plaintiff that he should have taken the deal offered by Defendant Hansen

and that nobody hires an attorney over a simple ticket. Plaintiff told Defendant Bigger that

Defendant Hansen was already being sued for the same conduct by another prisoner, and told

Defendant Bigger the citation of the case. Defendant Bigger ordered Plaintiff to leave the annex.

               On December 15, 2017, Defendant Thompson called Plaintiff into his office and

asked him what was going on. Plaintiff told Defendant Thompson about his situation. Defendant

Thompson called Defendant Riesener to verify whether Plaintiff had asked him for a medical kite

on December 12, 2017. Defendant Riesener admitted that Plaintiff had asked for a kite and that

he had not given him one because they had run out. Defendant Riesener complained that the

prisoners use the kites for burrito wraps. Defendant Thompson instructed Defendant Riesener to

go get some kites from the neighboring unit and put them out, stating that there should always be

kites available. Defendant Thompson then called Defendant Newton to find out what time Plaintiff

had spoken with Defendants Carruth and Landreville. Defendant Newton admitted hearing

Defendants Carruth and Landreville refuse Plaintiff’s request to go to health care. Defendant

Newton stated that Defendant Landreville had told Plaintiff to go to his housing unit and lie down,

and that Plaintiff had complied. Defendant Newton also stated that Plaintiff had asked for

protection from Defendants Carruth and Landreville because he feared retaliation for filing a



                                                10
grievance. After ending the phone call with Defendant Newton, Defendant Thompson told

Plaintiff that it was obvious staff had failed to act appropriately when they refused to let him go to

health care or to call the nurse with Plaintiff’s symptoms. Defendant Thompson stated that he

would get to the bottom of the situation and told Plaintiff to return to his housing unit.

               Upon entering Delta unit, Defendant Carruth threatened Plaintiff with retaliation

for complaining about him to his supervisor. As Plaintiff walked by, Defendant Carruth was

watching video footage from December 12, 2017, and told his partner Roliston that Plaintiff had

“to go tonight.” (Id., PageId.50.) Defendant Carruth complained about Plaintiff to Defendant

Newton, who stated that what happened next was up to the inspector and the wardens. Defendant

Carruth subsequently went to prison gang members Shelton, Copes, Walker, and Samuel Jones

and threatened them with disciplinary action and loss of property if they did not get Plaintiff “in

line.” (Id., PageId.51.)

               On December 16, 2017, Defendant Carruth walked past Plaintiff and stated, “Y’all

think I playing?” (Id.) Plaintiff went to Defendant Bennett and asked to be placed in segregation

for his own protection against Defendants Carruth, Landreville, Garlinghouse, DeWitt, and

LaPonsie. Defendant Bennett told Plaintiff that he could not place him in segregation because

staff was not going to retaliate against him. Plaintiff also spoke to Defendants Bricco and Clegg,

and told them that he feared being set up by Defendants Carruth and Garlinghouse. Defendant

Clegg told Plaintiff that neither he nor Bricco was a supervisor and that he did not think that

Defendants Carruth and Garlinghouse would do anything because it might cost them their jobs.

               Later that evening, Defendant Carruth told Defendant Garlinghouse to “go see

[Plaintiff’s] cube.” (Id., PageId.52.) Defendant Garlinghouse went to Plaintiff’s cube and ordered

everyone to leave. Then Defendant Garlinghouse completely destroyed the entire cube area for



                                                 11
approximately two and a half hours. When he left, he looked at Plaintiff and stated, “Next time

you decide to go and snitch me out to my boss, you’ll keep your fucking mouth shut.” (Id.) At

the end of shift, Defendants Carruth and Garlinghouse came to Plaintiff’s cube and stated:

        Like I said before, when I get here tomorrow, that fucker Jones had better not be,
        or we will simply just remain acquainted with this cube for as long as it takes for
        you guys to get the picture . . . Jones has to go, and I’m leaving it up to you guys to
        make that happen. I don’t give a shit what happens to you guys’ property, as I can
        throw it away each and every day that I want until I’m tired and have had enough.
        So y’all better choose. Is it gonna be Jones, or do you guys wanna deal with this
        every single fucking day? Cause if that’s what y’all want, we’re definitely prepared
        to accommodate you guys’ wishes. That’s it, night fellas.

(Id.)

               At approximately 10:00 pm that evening, Defendant LaPonsie told Plaintiff to

report to the annex. Plaintiff was met at the annex by Defendant Hazen, who informed Plaintiff

that, based on the number of tickets being written on him, he knew that Plaintiff was being harassed

by staff in Delta unit. Defendant Hazen told Plaintiff that he was not going to send him back to

Delta and, until the Warden could decide what to do with him, he could either go to segregation

or go to the Eastside. When Plaintiff asked if confinement in segregation would increase his

security level, Defendant Hazen told him no, but that if staff in segregation ordered him to return

to Delta, and he refused, he could be given a ticket, which could result in an increase in his security

level. Plaintiff chose to go to URF East Lime Unit.

               Before Plaintiff could pack up and move to Lime Unit, he suffered an epileptic

seizure and was taken to the hospital for injuries to his head, tongue, shoulder, and hand. While

at the hospital, Defendants LaPonsie and DeWitt packed up some of Plaintiff’s property and left

the rest of it on the floor, telling other prisoners that they could take what they wanted because

Plaintiff would not be back. When Plaintiff arrived in Lime Unit, he asked Defendant Taylor if he

could call over to Delta Unit for the rest of his property. Defendant Taylor said that he had been


                                                  12
warned about Plaintiff by officers in Delta Unit, and that Plaintiff had “nothing coming” and was

“fucked.” (Id., PageId.54.) Plaintiff filed grievances regarding his property and the comments by

Defendant Taylor.

               Plaintiff was interviewed on some of his grievances by Defendants Gugin and

Marra, who ultimately denied the grievances. During his interview, Defendant Marra called

Plaintiff a liar, told him that he did not know “how to jail,” and stated that it was a wonder he

hadn’t been killed in prison. Plaintiff states that Defendant Marra lied in the grievance response

in order to cover up for the misconduct of Defendants LaPonsie and DeWitt.

               Defendant Newton interviewed Defendants Carruth and Landreville regarding the

refusal to send Plaintiff to health care when he was having an allergic reaction, and they both lied

about the events. Defendant Garlinghouse also lied to Defendant Newton when interviewed,

claiming that he did not destroy any of Plaintiff’s property. Defendants Lamb and Stain responded

to Plaintiff’s grievance appeal regarding the denial of treatment for his allergic reaction by stating

that Plaintiff was agitated and disruptive during the interview and had to be sent back to his housing

unit.

               In response to Plaintiff’s grievance regarding Defendant Chancey, in which he

claimed that Defendant Chancey forged misconduct tickets on him, Defendant Chancey stated that

he did not know Plaintiff before he conducted the shakedown. Defendant Chancey further stated

that he found an ID belonging to Plaintiff’s son in a photo album and asked the Sergeant how to

proceed. The Sergeant told Defendant Chancey to write a misconduct ticket for forged documents.

Defendant Chancey explained that prisoners are not allowed to possess any ID cards other than a

copy of their MDOC ID. Defendant Newton found no wrongdoing on the part of Defendant

Chancey.



                                                 13
               Having heard about the grievances Plaintiff wrote, Defendants Gronda, Eicher,

Taylor, and Simpson began to retaliate against Plaintiff. On December 25, 2017, Defendant

Gronda wrote three tickets on Plaintiff for standing in his doorway without moving. On December

26, 2017, Defendant Eicher reviewed the tickets with Plaintiff and told him to sign off on them.

Plaintiff refused. Defendant Eicher told Plaintiff that if he gave him four bags of chips, he would

make the tickets go away. Plaintiff refused. Defendant Eicher then imposed a sanction of nine

days on toplock.

               On December 28, 2017, Plaintiff told Defendant Butler about the conduct of

Defendants Gronda and Eicher. Defendant Butler advised Plaintiff to do his sanctions and stay

out of their radar. Plaintiff alleges that Defendant LaCrosse conducted an administrative hearing

on an out of place ticket written by Defendants Garlinghouse, and found Plaintiff guilty despite

the fact that Plaintiff was asleep at the time of the alleged out of place. Defendant Isard summarily

denied Plaintiff’s appeal.

               On March 1, 2018, Plaintiff asked Defendant Isard if he could be transferred.

Defendant Isard told Plaintiff that his family needed to stop calling the prison, because Plaintiff

was not going anywhere. Defendant Isard told Plaintiff that he was a target for staff because of

those complaints. Defendant Isard stated:

       You’re gonna have to go to the West Side, fly under the radar; give me [one] year
       ticket free cause I don’t transfer you guys from the East Side, but once you go to
       the West Side without being a management problem with my staff you’ll be
       transferred downstate. I’m not going to go back and forth with you about staff
       when obviously you’re the problem here, not staff. Do what you gotta do and stay
       outta staff’s way, and before you know it, your name will come up and I’ll get you
       downstate. But you keep writing all these frivolous grievances and butting heads
       with staff and you’ll be here until your [earliest release date]! It’s up to you. I’ve
       gotta go now. Good luck Mr. Jones.

(Id., PageID.62-63.)



                                                 14
               Plaintiff filed a grievance on Defendant Isard. On March 8, 2018, Defendant

LaCrosse interviewed Plaintiff on the grievance and gave him the same advice that Defendant

Isard had given. Defendant LaCrosse denied Plaintiff’s grievance, stating that there had been no

violation of policy. Plaintiff subsequently sent formal complaints to Assistant United States

Attorney Barbara L. McQuade, Michigan State Police Captain Michael Krumm, Defendant

Horton, and Plaintiff’s sister Nicole D. Smith.

               On March 20, 2018, Defendant Chancey falsified a ticket on Plaintiff for loitering

in the bathroom. On March 21, 2018, Defendant Eicher told Plaintiff that he was not going to beat

the ticket and that he should just sign off on it. Defendant Eicher then threatened Plaintiff with

additional tickets. Plaintiff was afraid of getting more tickets, so he complied. On March 23,

2018, Defendant Simpson falsified a ticket on Plaintiff for loitering on C wing. On March 24,

2018, Defendant Taylor reviewed that ticket with Plaintiff and told him to sign it. Plaintiff pointed

out that he could not have been loitering at that time because he was in the property room and

Defendant Taylor had signed Plaintiff’s pass. Defendant Taylor acknowledged that Plaintiff was

correct, but told Plaintiff to sign off on the ticket anyway. Defendant Taylor imposed a sanction

of 2 days on toplock.

               Plaintiff claims that Defendants violated his rights under the First, Eighth, and

Fourteenth Amendments, as well as his rights under state law. Plaintiff seeks damages, as well as

declaratory and injunctive relief.

               II.      Failure to State a Claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While



                                                   15
a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged – but it has not

‘show[n]’ – that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).




                                                   16
               Initially, the Court notes that Plaintiff may not maintain a §1983 action against the

Michigan Department of Corrections or the Michigan Office of Administrative Hearings and Rules

because both of these entities are departments of the State of Michigan. Regardless of the form of

relief requested, the states and their departments are immune under the Eleventh Amendment from

suit in the federal courts, unless the state has waived immunity or Congress has expressly abrogated

Eleventh Amendment immunity by statute. See Pennhurst State Sch. & Hosp. v. Halderman, 465

U.S. 89, 98-101 (1984); Alabama v. Pugh, 438 U.S. 781, 782 (1978); O’Hara v. Wigginton, 24

F.3d 823, 826 (6th Cir. 1993). Congress has not expressly abrogated Eleventh Amendment

immunity by statute, Quern v. Jordan, 440 U.S. 332, 341 (1979), and the State of Michigan has

not consented to civil rights suits in federal court. Abick v. Michigan, 803 F.2d 874, 877 (6th Cir.

1986). In numerous unpublished opinions, the Sixth Circuit has specifically held that the MDOC

is absolutely immune from suit under the Eleventh Amendment. See, e.g., McCoy v. Michigan,

369 F. App’x 646, 653-54 (6th Cir. 2010); Turnboe v. Stegall, No. 00-1182, 2000 WL1679478, at

*2 (6th Cir. Nov. 1, 2000). In addition, the State of Michigan (acting through the Michigan

Department of Corrections) is not a “person” who may be sued under §1983 for money damages.

See Lapides v. Bd. of Regents, 535 U.S. 613 (2002) (citing Will v. Mich. Dep’t of State Police, 491

U.S. 58 (1989)). Therefore, the Court dismisses the Michigan Department of Corrections and the

Michigan Office of Administrative Hearings and Rules.

               In addition, Plaintiff’s claims against Defendant Trinity Food Service Group fail

because the corporation cannot be liable for an individual Defendant’s actions based upon a theory

of respondeat superior or vicarious liability. A plaintiff bringing an action pursuant to § 1983

cannot premise liability upon a theory of respondeat superior or vicarious liability. Street v. Corr.

Corp. of Am., 102 F.3d 810, 818 (quoting Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978)). A



                                                 17
plaintiff that sues a private or public corporation for constitutional violations under § 1983 must

establish that a policy or custom caused the alleged injury. Sova v. City of Mt. Pleasant, 142 F.3d

898, 904 (6th Cir. 1998); Street, 102 F.3d at 818. The Sixth Circuit has specifically held that like

a municipal corporation, a private corporation’s “liability must also be premised on some policy

that caused a deprivation of [a prisoner’s constitutional] rights.” Starcher v. Corr. Med. Sys., Inc.,

7 Fed. App’x. 459, 465 (6th Cir. 2001). Plaintiff fails to make any allegations showing that

Defendant Trinity Food Service Group maintains a custom or policy of serving contaminated food.

The mere fact that Defendant Sanderson, an employee of Defendant Trinity Food Service Group,

was unresponsive to Plaintiff’s complaint about the food is insufficient to show the existence of a

policy. Therefore, because Defendant Trinity Food Service Group is not liable under a theory of

respondeat superior for Defendant Sanderson’s alleged misconduct, it is properly dismissed.

               For the same reason, Plaintiff’s claim against Defendant Corizon Medical Health

Care Services, Inc. also fails. A private entity which contracts with the state to perform a

traditional state function like providing healthcare to inmates—like the Corizon Corporations—

can “be sued under § 1983 as one acting ‘under color of state law.’” Hicks v. Frey, 992 F.2d 1450,

1458 (6th Cir. 1993) (quoting West v. Atkins, 487 U.S. 42, 54 (1988)). The requirements for a

valid § 1983 claim against a municipality apply equally to private corporations that are deemed

state actors for purposes of § 1983. See Starcher v. Corr. Med. Sys., Inc., 7 F. App’x 459, 465

(6th Cir. 2001) (recognizing that the holding in Monell has been extended to private corporations);

Street v. Corrections Corp. of Am., 102 F.3d 810, 817–18 (6th Cir. 1996) (same); Rojas v.

Alexander’s Dept. Store, Inc., 924 F.2d 406, 409 (2d Cir. 1990) (same); Cox v. Jackson, 579

F.Supp.2d 831, 851–52 (E.D. Mich. 2008) (same). Plaintiff alleges that individual actors denied

him appropriate medical care, but does not allege that Defendant Corizon actually violated his



                                                 18
Eighth Amendment rights. Defendant Corizon cannot be vicariously liable for the acts of its

employees. Although the Defendant Corizon may be sued for an Eighth Amendment violation

under § 1983, Plaintiff has not alleged an official policy or custom, or that any policy or custom

was the moving force behind the actions of individual employees. Therefore, the Court will

dismiss Plaintiff’s claims against Defendant Corizon.

               Plaintiff fails to make specific factual allegations against Defendants Horton,

Thompson, Isard, Bennett, Marra, Clegg, Stain, Butler, Lamb, Newton, Henderson, Batho, Bricco,

Russell, Gugin, and Bigger, other than his claim that they failed to act on his complaints or conduct

investigations in response to his grievances. Government officials may not be held liable for the

unconstitutional conduct of their subordinates under a theory of respondeat superior or vicarious

liability. Iqbal, 556 U.S. at 676; Monell, 436 U.S. at, 691; Everson v. Leis, 556 F.3d 484, 495 (6th

Cir. 2009). A claimed constitutional violation must be based upon active unconstitutional

behavior. Grinter v. Knight, 532 F.3d 567, 575-76 (6th Cir. 2008); Greene v. Barber, 310 F.3d

889, 899 (6th Cir. 2002). The acts of one’s subordinates are not enough, nor can supervisory

liability be based upon the mere failure to act. Grinter, 532 F.3d at 576; Greene, 310 F.3d at 899;

Summers v. Leis, 368 F.3d 881, 888 (6th Cir. 2004). Moreover, § 1983 liability may not be

imposed simply because a supervisor denied an administrative grievance or failed to act based

upon information contained in a grievance. See Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir.

1999). “[A] plaintiff must plead that each Government-official defendant, through the official’s

own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676. Plaintiff has failed

to allege that Defendants Horton, Thompson, Isard, Bennett, Marra, Clegg, Stain, Butler, Lamb,

Newton, Henderson, Batho, Bricco, Russell, Gugin, and Bigger engaged in any active

unconstitutional behavior. Accordingly, he fails to state a claim against them.



                                                 19
               As noted above, Plaintiff alleges that Defendant Hazen told him that he could tell

that Plaintiff was being harassed by staff in Delta unit because of the number of tickets being

written on him. Defendant Hazen told Plaintiff that he was not going to send him back to Delta

and, until the Warden could decide what to do with him, he could either go to segregation or go to

the Eastside. Plaintiff makes no other factual allegations against Defendant Hazen. Because

Defendant Hazen’s alleged conduct does not constitute a violation of Plaintiff’s constitutional

rights, Plaintiff’s 42 U.S.C. § 1983 claims against Defendant Hazen are properly dismissed.

               Plaintiff alleges Defendant Covert saw him on October 27, 2017, and scheduled

him for a visit with the doctor. Plaintiff makes no other factual allegations against Defendant

Covert. Because Defendant Covert’s alleged conduct does not constitute a violation of Plaintiff’s

constitutional rights, Plaintiff’s 42 U.S.C. § 1983 claims against Defendant Covert are properly

dismissed.

               Plaintiff alleges that Defendant Sanderson appeared disinterested when he told her

about his diagnosis and asserted that it was the result of eating prison food. However, Plaintiff

also alleges that Defendant Sanderson told him that she would pass his concerns regarding food

storage on to her supervisor, Defendant Gugin. Plaintiff fails to allege any facts showing that

Defendant Sanderson engaged in any wrongful conduct. Therefore, Plaintiff’s 42 U.S.C. § 1983

claims against Defendant Sanderson are properly dismissed.

               Plaintiff claims that his due process rights were violated by the false misconduct

tickets he received and for which he was found guilty. The Court notes that the only allegations

Plaintiff makes against Defendants LaCrosse, O’Brien, and Eicher are that they found him guilty

of false misconduct tickets. Plaintiff appears to allege a violation of the procedural protections of

the Fourteenth Amendment’s Due Process Clause. A prisoner’s ability to challenge a prison



                                                 20
misconduct conviction depends on whether the convictions implicated any liberty interest. A

prisoner does not have a protected liberty interest in prison disciplinary proceedings unless the

sanction “will inevitably affect the duration of his sentence” or the resulting restraint imposes an

“atypical and significant hardship on the inmate in relation to the ordinary incidents of prison life.”

See Sandin v. Conner, 515 U.S. 472, 486-87 (1995). Under Michigan Department of Corrections

Policy Directive 03.03.105, ¶ B, a Class I misconduct is a “major” misconduct and Class II and III

misconducts are “minor” misconducts. The policy further provides that prisoners are deprived of

good time or disciplinary credits only when they are found guilty of a Class I misconduct. (See

Policy Directive 03.03.105, ¶ AAAA). The Sixth Circuit routinely has held that misconduct

convictions that do not result in the loss of good time are not atypical and significant deprivations

and therefore do not implicate due process. See, e.g., Ingram v. Jewell, 94 F. App’x 271, 273

(6th Cir. 2004); Carter v. Tucker, 69 F. App’x 678, 680 (6th Cir. 2003); Green v. Waldren, No.

99-1561, 2000 WL 876765, at *2 (6th Cir. June 23, 2000); Staffney v. Allen, No. 98-1880, 1999

WL 617967, at *2 (6th Cir. Aug. 12, 1999).

               Plaintiff fails to state whether the misconduct tickets were major or minor

misconducts. However, even if Plaintiff was convicted of Class I major misconducts, he fails to

state a due process claim. In the seminal case in this area, Wolff v. McDonnell, 418 U.S. 539

(1974), the Court prescribed certain minimal procedural safeguards that prison officials must

follow before depriving a prisoner of good-time credits on account of alleged misbehavior. The

Wolff Court did not create a free-floating right to process that attaches to all prison disciplinary

proceedings; rather the right to process arises only when the prisoner faces a loss of liberty, in the

form of a longer prison sentence caused by forfeiture of good-time credits:

       It is true that the Constitution itself does not guarantee good-time credit for
       satisfactory behavior while in prison. But here the State itself has not only provided

                                                  21
         a statutory right to good time but also specifies that it is to be forfeited only for
         serious misbehavior. Nebraska may have the authority to create, or not, a right to
         a shortened prison sentence through the accumulation of credits for good behavior,
         and it is true that the Due Process Clause does not require a hearing “in every
         conceivable case of government impairment of private interest.” But the State
         having created the right to good time and itself recognizing that its deprivation is a
         sanction authorized for major misconduct, the prisoner’s interest has real substance
         and is sufficiently embraced within Fourteenth Amendment “liberty” to entitle him
         to those minimum procedures appropriate under the circumstances and required by
         the Due Process Clause to insure that the state-created right is not arbitrarily
         abrogated.

Wolff, 418 U.S. at 557 (citations omitted).

                  The Sixth Circuit has examined Michigan statutory law, as it relates to the creation

and forfeiture of disciplinary credits1 for prisoners convicted for crimes occurring after April 1,

1987. In Thomas v. Eby, 481 F.3d 434 (6th Cir. 2007), the court determined that loss of

disciplinary credits does not necessarily affect the duration of a prisoner’s sentence. Rather, it

merely affects parole eligibility, which remains discretionary with the parole board. 481 F.3d at

440. Building on this ruling, in Nali v. Ekman, 355 F. App’x 909 (6th Cir. 2009), the court held

that under the current iteration of Michigan’s good behavior reward scheme, know as disciplinary

time,2 a misconduct citation in the Michigan prison system does not affect a prisoner’s

constitutionally protected liberty interests, because it does not necessarily affect the length of

confinement. 355 F. App’x at 912; accord, Wilson v. Rapelje, No. 09-13030, 2010 WL 5491196,

at * 4 (E.D. Mich. Nov. 24, 2010) (Report & Recommendation) (holding that “plaintiff’s

disciplinary hearing and major misconduct sanction does not implicate the Fourteenth Amendment

Due Process Clause”), adopted as judgment of court, 2011 WL 5491196 (Jan. 4, 2011). In the



1
  For crimes committed after April 1, 1987, Michigan prisoners earn “disciplinary credits” under a statute that
abolished the former good-time system. Mich. Comp. Laws § 800.33(5).

2
 For some crimes committed after December 15, 1998, and all crimes committed after December 15, 2000, Michigan
prisoners are “penalized” with “disciplinary time” under a stature that abolished the disciplinary credit system. Mich.
Comp. Laws § 800.34.

                                                         22
absence of a demonstrated liberty interest, Plaintiff has no due-process claim based on the loss of

disciplinary credits. See Bell v. Anderson, 301 F. App’x 459, 461-62 (6th Cir. 2008).

               Even in the absence of a protectible liberty interest, a prisoner may be able to raise

a due-process challenge to prison misconduct convictions that result in a significant, atypical

deprivation. See Sandin, 515 U.S. at 472; see also Ingram v. Jewell, 94 F. App’x 271, 273 (6th

Cir. 2004) (holding that unless a prison misconduct conviction results in an extension of the

duration of a prisoner’s sentence or some other atypical hardship, a due-process claim fails).

Plaintiff has not identified any significant deprivation arising from his misconduct convictions.

Accordingly, he fails to state a viable due process claim with regard to the issuance or handling of

his misconduct tickets.

               Plaintiff also makes a conclusory assertion that Defendants LaCrosse, O’Brien, and

Eicher found him guilty of misconducts in retaliation for his use of the grievance system.

Retaliation based upon a prisoner’s exercise of his or her constitutional rights violates the

Constitution. See Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc). In order to

set forth a First Amendment retaliation claim, a plaintiff must establish that: (1) he was engaged

in protected conduct; (2) an adverse action was taken against him that would deter a person of

ordinary firmness from engaging in that conduct; and (3) the adverse action was motivated, at least

in part, by the protected conduct. Id. Moreover, a plaintiff must be able to prove that the exercise

of the protected right was a substantial or motivating factor in the defendant’s alleged retaliatory

conduct. See Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir. 2001) (citing Mount Healthy City

Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)).

               It is well recognized that “retaliation” is easy to allege and that it can seldom be

demonstrated by direct evidence. See Harbin-Bey v. Rutter, 420 F.3d 571, 580 (6th Cir. 2005);



                                                23
Murphy v. Lane, 833 F.2d 106, 108 (7th Cir. 1987). “[A]lleging merely the ultimate fact of

retaliation is insufficient.” Murphy, 833 F.2d at 108. “[C]onclusory allegations of retaliatory

motive ‘unsupported by material facts will not be sufficient to state . . . a claim under § 1983.’”

Harbin-Bey, 420 F.3d at 580 (quoting Gutierrez v. Lynch, 826 F.2d 1534, 1538-39 (6th Cir. 1987));

see also Murray v. Unknown Evert, 84 F. App’x 553, 556 (6th Cir. 2003) (in complaints screened

pursuant to 28 U.S.C. § 1915A, “[c]onclusory allegations of retaliatory motive with no concrete

and relevant particulars fail to raise a genuine issue of fact for trial”) (internal quotations omitted);

Lewis v. Jarvie, 20 F. App’x 457, 459 (6th Cir. 2001) (“bare allegations of malice on the

defendants’ parts are not enough to establish retaliation claims” that will survive § 1915A

screening). In some circumstances, temporal proximity “may be ‘significant enough to constitute

indirect evidence of a causal connection so as to create an inference of retaliatory motive.’”

Muhammad v. Close, 379 F.3d 413, 417-18 (6th Cir. 2004) (quoting DiCarlo v. Potter, 358 F.3d

408, 422 (6th Cir. 2004)). However, “[c]onclusory allegations of temporal proximity are not

sufficient to show a retaliatory motive.” Skinner v. Bolden, 89 F. App’x 579, 580 (6th Cir. 2004).

                Plaintiff merely alleges the ultimate fact of retaliation. He alleges no facts from

which to reasonably infer that the actions of Defendants LaCrosse, O’Brien, and Eicher were

motivated by any of his protected conduct. Plaintiff merely concludes that because he filed some

grievances within a few days, weeks or months before the actions of Defendants LaCrosse,

O’Brien, and Eicher, their actions must have been motivated by his grievances. The Sixth Circuit,

however, has been reluctant to find that temporal proximity between the filing of a grievance and

an official’s adverse conduct, standing alone, is sufficient to establish a retaliation claim. Hill v.

Lappin, 630 F.3d 468, 476 (6th Cir. 2010). This is especially true where, as here, the plaintiff is a

prolific filer of grievances. Coleman v. Bowerman, 474 F. App’x 435, 437 (6th Cir. 2012) (holding



                                                   24
that temporal proximity to the filing of a grievance is insufficient because any adverse action

“would likely be in ‘close temporal proximity’ to one of [the plaintiff’s] many grievances or

grievance interviews”). Plaintiff merely alleges temporal proximity between the conduct of

Defendants LaCrosse, O’Brien, and Eicher and his many grievances. Such allegations are

insufficient to state a retaliation claim.

                Moreover, assuming that Defendants LaCrosse, O’Brien, and Eicher are hearing

officers whose duties are set forth at Mich. Comp. Laws § 791.251 through § 791.255, Plaintiff’s

claims fail for another reason, hearing officers are required to be attorneys and are under the

direction and supervision of a special hearing division in the Michigan Department of Corrections.

See Mich. Comp. Laws § 791.251(e)(6). Their adjudicatory functions are set out in the statute,

and their decisions must be in writing and must include findings of facts and, where appropriate,

the sanction imposed. See Mich. Comp. Laws § 791.252(k). There are provisions for rehearings,

see Mich. Comp. Laws § 791.254, as well as for judicial review in the Michigan courts. See Mich.

Comp. Laws § 791.255(2). Accordingly, the Sixth Circuit has held that Michigan hearing officers

are professionals in the nature of administrative law judges. See Shelly v. Johnson, 849 F.2d 228,

230 (6th Cir. 1988). As such, they are entitled to absolute judicial immunity from inmates’ § 1983

suits for actions taken in their capacities as hearing officers. Id.; and see Barber v. Overton, 496

F.3d 449, 452 (6th Cir. 2007); Dixon v. Clem, 492 F.3d 665, 674 (6th Cir. 2007); cf. Pierson v.

Ray, 386 U.S. 547, 554-55 (1967) (judicial immunity applies to actions under § 1983 to recover

for alleged deprivation of civil rights).

                Plaintiff also appears to be asserting state law claims against Defendants Trinity

Food Service Group, the Michigan Office of Administrative Hearings and Rules, the MDOC,

Corizon Medical Health Care, Inc., Horton, Thompson, Isard, Bennett, Hazen, Marra, Clegg,



                                                25
LaCrosse, Stain, Butler, Lamb, O’Brien, Newton, Covert, Batho, Henderson, Bricco, Russell,

Sanderson, Gugin, Bigger, and Eicher. The Court must consider whether to exercise supplemental

jurisdiction over such claims. When making this determination, the Court “should consider the

interests of judicial economy and the avoidance of multiplicity of litigation and balance those

interests against needlessly deciding state law issues.” Landefeld v. Marion Gen. Hosp., Inc., 994

F.2d 1178, 1182 (6th Cir. 1993). After considering these factors, the Court finds that they weigh

against the exercise of supplemental jurisdiction. Accordingly, Plaintiff’s state-law claims against

Defendants Trinity Food Service Group, the Michigan Office of Administrative Hearings and

Rules, the MDOC, Corizon Medical Health Care, Inc., Horton, Thompson, Isard, Bennett, Hazen,

Marra, Clegg, LaCrosse, Stain, Butler, Lamb, O’Brien, Newton, Covert, Batho, Henderson,

Bricco, Russell, Sanderson, Gugin, Bigger, and Eicher will be dismissed without prejudice.

               The Court concludes that Plaintiff’s Eighth Amendment claims against Defendants

Canlas, MacDowell, Carruth, Landreville, LaPonsie, and Riesener appear to state a claim and are

not properly dismissed on initial review. In addition, Plaintiff’s First Amendment retaliation

claims against Defendants Garlinghouse, Hubbard, Ormsbee, Hansen, DeWitt, Carruth,

Landreville, Chancey, LaPonsie, Riesener, Gronda, Simpson, and Taylor appear to state a claim

and may not be dismissed on initial review.

                                           Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that the claims under 42 U.S.C. § 1983 alleging violations of due process will be

dismissed for failure to state a claim. In addition, Plaintiff’s 42 U.S.C. § 1983 claims against

Defendants Trinity Food Service Group, the Michigan Office of Administrative Hearings and

Rules, the MDOC, Corizon Medical Health Care, Inc., Horton, Thompson, Isard, Bennett, Hazen,



                                                26
Marra, Clegg, LaCrosse, Stain, Butler, Lamb, O’Brien, Newton, Covert, Batho, Henderson,

Bricco, Russell, Sanderson, Gugin, Bigger, and Eicher will be dismissed for failure to state a claim

under 28 U.S.C. §§ 1915(e) and 1915A, and 42 U.S.C. § 1997e(c). Accordingly, these Defendants

will be dismissed because Plaintiff fails to state a claim against them under federal law and the

Court declines to exercise supplemental jurisdiction over any claims against them under state law.

               An order consistent with this opinion will be entered.



Dated:     January 10, 2019                   /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                27
